DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 31, 2018 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-15 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, in line 16, “5” should be deleted
Claim 1, in line 17, “6” and “7” should be deleted
Claim 1, in line 18, “8” should be deleted
Claims 2-9, in line 1, “A” should be changed to --The--
Claims 2-4 and 7, in line 3, “a parallel inductor” is not clear whether it is being the same or different with “an inductor” in line 15 of claim 1.
Claims 5-6, in line 4, “a parallel inductor” is not clear whether it is being the same or different with “an inductor” in line 15 of claim 1.

Claim 10, limitation of claim 10 is repeating the limitation of claim 1 such as “a fluorescent ballast”.
Claim 11, in line 2, “a” should be changed to --the--
Claim 11, in line 3, “a” should be changed to --the--
Claim 11, in line3, --the-- should be inserted before “at”
Claim 12, in line 1, “A” should be changed to --The--
Claim 13, in line 2, “a” should be changed to --the--
Claim 13, in line 3, “a” should be changed to --the--
Claim 14, in line 1, “A” should be changed to --The--
Claim 15, in line 1, “a lighting circuit” should be changed to --the lighting circuit--
Claim 15, in line 2, --the-- should be inserted before “at”
Claim 15, in line 2, “a” should be changed to --the--
Claim 15, in line 3, “a” should be changed to --the--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dankovits et al. (US 2015/0015150).

    PNG
    media_image1.png
    617
    1007
    media_image1.png
    Greyscale

With respect to claim 1, Dankovits discloses in figure 4 a conversion circuit for converting first signals (having first signals outputted from electronic ballast 403) coming from a fluorescent ballast (403, e.g., ballast), having a pair of electrical connections (P1-P2) at a first end (E1) and a pair of electrical connections (P3-P4) at an opposite second end (E2), into second signals (having second signals inputted to a rectifier 408) for feeding a light circuit (410, 404, e.g., formed as a lighting circuit) via a rectifier circuit (408, e.g., rectifier), the light circuit comprising at least one light emitting diode (404, e.g., LED), the conversion circuit comprising a two-terminal input (T1-T2) for receiving the first signals comprising a first input terminal (T1) and a second input terminal (T2); the first input terminal being for connection to the pair of electrical connections at the first end of the ballast (see figure 4); the second input terminal being for connection to the pair of electrical connections at the second end of the ballast (see figure 4); a two-terminal output (T3-T4) for supplying the second signals comprising a first output terminal (T3)-and a second output terminal (T4); and a reactive stage (402, 407, e.g., formed as a reactive 
With respect to claim 2, Dankovits discloses that wherein the reactive stage comprises a parallel inductor (Ls) between the terminals of the two-terminal input and the two terminals of the two-terminal input are connected to the two terminals of the two-terminal output (figure 4 shows the connection features thereof).
With respect to claim 3, Dankovits discloses that wherein the reactive stage comprises a parallel inductor (Ls) between the terminals of the two-terminal input and a series inductor between the first terminals or second terminals of the two-terminal input and output (see figure 4).
With respect to claim 5, Dankovits discloses that wherein the reactive stage comprises a series inductor (407) between the first terminals or second terminals of the two-terminal input and output, and a parallel inductor (Ls) between the two terminals of the two-terminal output (see figure 4).
With respect to claim 9, Dankovits discloses that wherein the conversion circuit comprises a matching circuit (402) for reducing an amplitude of one or more of the first and second signals (see paragraph 0037).
With respect to claim 10, Dankovits discloses that a fluorescent ballast (403) comprising the conversion circuit (see figure 4).

With respect to claim 12, Dankovits discloses that comprising: a filament emulation circuit (406); a pin safety and startup circuit (P1-P4); a rectifier (408); an output capacitor (410) at the output of the rectifier; and an LED driver (305, e.g., in figure 3), wherein the rectifier is at an output side of the conversion circuit (see figure 4).
With respect to claim 13, Dankovits discloses that a lighting installation comprising a fluorescent ballast (403); and a lighting circuit (410, 404), wherein the conversion circuit is an output side of the ballast (see figure 4).
With respect to claim 15, Dankovits discloses that a method for replacing a discharge lamp by a lighting circuit (408, 410, 404) comprising at least one light emitting diode (404), the method comprising a step of installing a conversion circuit between a fluorescent ballast and the lighting circuit (see paragraphs 0015-0017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dankovits et al. (US 2015/0015150) in view of Zhang (US 2014/0225520).
With respect to claim 4, Dankovits discloses that wherein the reactive stage comprises a parallel inductor (Ls) between the terminals of the two-terminal input (see figure 4).

Zhang discloses in figure 12 an LED conversion circuit comprising first terminals (101-102) and second terminals (having second terminals inputted to a rectifier 1212) and a series capacitor (C2) between the first terminals or second terminals of the two-terminal input and output (see figure 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the conversion circuit with a capacitor thereof as taught by Zhang for the purpose of reducing noise or filtering the input voltage of the rectifier thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 6, the combination of Dankovits and Zhang disclose that wherein the reactive stage comprises a series capacitor (C2, e.g., figure 12 of Zhang) between the first terminals or second terminals of the two-terminal input and output, and a parallel inductor (Ls) between the two terminals of the two-terminal output (see figure 4 of Dankovits).
With respect to claim 7, the combination of Dankovits and Zhang disclose that wherein the reactive stage comprises a parallel inductor (Ls) between the terminals of the two-terminal input (see figure 4 of Dankovits) and a capacitor (C2) between the terminals of the two-terminal input, and the two terminals of the two-terminal input are connected to the two terminals of the two-terminal output (see figure 12 of Zhang).
With respect to claim 8, the combination of Dankovits and Zhang disclose that wherein the reactive stage comprises an inductor (Ls) and a capacitor (C2) in series between the terminals of the two-terminal input, and wherein the two terminals of the two-terminal input are connected .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dankovits et al. (US 2015/0015150) in view of Xiong (US 8,922,131).
With respect to claim 14, Dankovits discloses all claimed limitations, as expressly recited in claims 1 and 11-13, except for specifying that the fluorescent ballast comprises half bridge resonant ballast.
Xiong discloses in figure 3 a lighting circuit comprising a light source (lamp_1) and a fluorescent ballast (308, e.g., ballast), wherein the fluorescent ballast comprises half bridge resonant ballast (figure 3 shows the ballast 308 is a half-bridge resonant ballast).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the ballast of Dankovits with a half-bridge resonant structure as taught by Xiong for the purpose of providing power to various types of light sources thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Xiong (see column 3 in lines 32-47).
Examiner’s Comment
Figures 1-17 of the instant applicant are having different embodiments thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Hsia – US 2016/0174311
Prior art Henke – US 2014/0091808
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 29, 2021